DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/21/2019. It is noted, however, that applicant has not filed a certified copy of the PCTCN2019092400 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 recites a program per se and therefore do not qualify as a statutory subject matter according to MPEP (please see below).  Using the broadest reasonable interpretation, the claimed “computer program product” corresponds to a transitory signal based on the Applicant’s specification which defines the “computer program product” as an entirely software implementation [0060].  In other words, the Applicant’s specification fails to limit the “computer program product” as a hardware only.  In order to overcome the 35 U.S.C. 101 rejection, the Examiner suggests amending the claim to recite “a computer readable storage medium” first instead of the claimed “computer 
“Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized.” (MPEP 2106)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9, 14-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tembey et al. (U.S. Patent Application 20160248766).

In regards to claim 1, Tembey teaches a method [Fig. 4; e.g. operations, 0049-0056] comprising: 
identifying a user that is proximate to a computing device [e.g. The media output device may first roughly approximate the locations of various persons in a building or home based on their personal devices or using biometric data from proximity sensors. The gateway device determines which persons are near the media output device, 0027, 0041, 0071]; 
identifying an age type of the user [e.g. identify the age of the viewers, 0027, 0035]; 
determining that content displayed on the computing device is not permitted for the age type of the user [e.g. The gateway device uses the audience trait such as age to determine whether to transmit the content to the media output device. For example, if the second person 180 is a child, the gateway device 130 may not provide content that is not acceptable for the child, 0036]; and 
altering display of the content on the computing device based upon, at least in part, determining that the content displayed on the computing device is not permitted for the age type of the user [e.g. the gateway device alters, removes, obscures portions of the content based on the age of the viewers, 0041, 0043].

e.g. obscuring portions of the content, 0043] and replacing the content [e.g. replace an expletive with a substitute word, 0094].

In regards to claim 7, Tembey teaches the method of claim 1 wherein identifying the age type of the user includes performing facial analysis on the user [e.g. performing facial recognition to persons in the room in order to determine the age of the person, 0034-0036].

In regards to claim 8, the claim recites similar limitations as claim 1, but in the form of a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed by one or more processors, causes the one or more processors to perform the method of claim 1.  Furthermore, Tembey teaches a computer program product [e.g. computer program product, 0098] residing on a computer readable storage medium [e.g. computer readable medium, 0098] having a plurality of instructions [e.g. computer program instructions, 0102] stored thereon which, when executed by one or more processors [e.g. processor, 0101], causes the one or more processors to perform the method of claim 1.
Therefore, the same rationale as claim 1 is applied.

In regards to claim 9, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 14, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

In regards to claim 15, the claim recites similar limitations as claim 1, but in the form of a computing system comprising: a memory; and at least one processor in communication with the memory, the at least one processor configured to perform the method of claim 1.  Furthermore, Tembey teaches a computing system [e.g. electronic device, 0103] comprising: a memory [e.g. memory, 0103]; and at least one processor [e.g. processor, 0103] in communication with the memory, the at least one processor configured to perform the method of claim 1.
Therefore, the same rationale as claim 1 is applied.

In regards to claim 16, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 20, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 6, 10, 12, 13, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tembey et al. (U.S. Patent Application 20160248766) as applied to claims 1, 8, 15 above, and further in view of Keller (U.S. Patent 9,596,568).

In regards to claim 3, Tembey does not explicitly teach the method of claim 1 further comprising: 
identifying that the user is no longer proximate to the computing device; and 
reversing alteration of the content displayed on the computing device based upon, at least in part, identifying that the user is no longer proximate to the computing device.
However, Keller teaches the method of claim 1 further comprising: 
identifying that the user is no longer proximate to the computing device [e.g. once the child exits the room, c.5 L.58-c.6 L.13]; and 
reversing alteration of the content displayed on the computing device based upon, at least in part, identifying that the user is no longer proximate to the computing device [e.g. the device can automatically adjust the display of media content to cease overlaying the adult scenes, c.5 L.58-c.6 L.13].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Tembey’s method with the features of
identifying that the user is no longer proximate to the computing device; and 
reversing alteration of the content displayed on the computing device based upon, at least in part, identifying that the user is no longer proximate to the computing device
in the same conventional manner as taught by Keller because Tembey already taught detecting changes in the audience and determining a new audience trait based on the detected audience change [0056].  In addition, Keller provides a method to further improve presenting age appropriate content to viewers around the display device [c.2 L.9-28], c.2 L.51-59].


However, Keller teaches the method of claim 1 further comprising constructing a bitmap with a size equal to coordinates of at least a portion of the content displayed [e.g. the overlays cover portions of the video content that contain swearing or adult scenes, c.6 L.1-13].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Tembey’s method with the features of constructing a bitmap with a size equal to coordinates of at least a portion of the content displayed in the same conventional manner as taught by Keller because Keller provides a method to further improve presenting age appropriate content to viewers around the display device [c.2 L.9-28], c.2 L.51-59].

In regards to claim 6, Tembey does not explicitly teach the method of claim 5 further comprising updating the bitmap at the coordinates of at least the portion of the content displayed to alter the display.
However, Keller teaches the method of claim 5 further comprising updating the bitmap at the coordinates of at least the portion of the content displayed to alter the display [e.g. adjust the display of video content by using overlays to remove swearing or adult scenes from the video content, c.6 L.1-13].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Tembey’s method with the features of updating the bitmap at the coordinates of at least 

In regards to claim 10, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 12, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 13, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

In regards to claim 17, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 19, the claim recites similar limitations as claims 5 and 6.  Therefore, the same rationale as claims 5 and 6 are applied.

Claims 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tembey et al. (U.S. Patent Application 20160248766) as applied to claims 1, 8, 15 above, and further in view of Sidhu et al. (U.S. Patent Application 20180007431).

In regards to claim 4, Tembey does not explicitly teach the method of claim 1 further comprising changing a sampling interval based upon, at least in part, identifying that the user that is proximate to the computing device.
However, Sidhu teaches the method of claim 1 further comprising changing a sampling interval [e.g. adjusting the image acquisition rate for the visible sensor, 0062-0063] based upon, at least in part, identifying that the user that is proximate to the computing device [e.g. based on the number of people in the viewing area, 0062-0063].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Tembey’s method with the features of changing a sampling interval based upon, at least in part, identifying that the user that is proximate to the computing device in the same conventional manner as taught by Sidhu because Sidhu provides a method to reduce power and memory consumption when the image acquisition rate is reduced [0063].

In regards to claim 11, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

In regards to claim 18, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612